Citation Nr: 1709691	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected gunshot wound to the left knee with severe traumatic osteoarthritis, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina that denied a compensable rating for the left knee disability.  Jurisdiction has been transferred to the RO in Detroit, Michigan.  

In December 2009, the RO granted a 10 percent disability rating for the left knee disability.

In August 2012, the RO determined that clear and unmistakable error had been committed in the December 2009 RO decision.  It granted a 30 percent disability rating based upon limitation of left knee extension in the June 2009 VA examination report.  Since higher ratings are available, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a Board hearing in his January 2010 substantive appeal.  In September 2014, he withdrew his hearing request. 

The Board has listed the issue of TDIU as a separate issue on appeal since the Veteran asserts unemployability due to service-connected left knee disability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009); see also March 2016 Application for Increased Compensation Based on Unemployability, VA Form 21-8940.

In April 2016, the Veteran appointed Disabled American Veterans as his representative. 

The appeal is being processed electronically via the Veterans Benefits Management System (VBMS) and Virtual VA processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA knee examination was conducted in June 2009, and the evidence indicates that the disability may have worsened.  The Veteran's representative indicated in the February 2017 brief that the Veteran "contends that his condition has progressively deteriorated," and requested a remand if the benefit sought could not be granted.  Moreover, the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As the Veteran's left knee disability is rated based on limitation of motion, Correia is applicable to this case.

In light of above, the Board will grant the request for a remand for a new VA examination.  In addition, the examination report should address the occupational effects of the left knee disability since the Veteran asserts unemployability due to it. 

The issue of entitlement to a TDIU will be deferred until the increased rating issue is adjudicated.   See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA treatment records since July 2016 and/or private treatment records with respect to the claims on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2.  After completing the above instruction and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the manifestations and current severity of his service-connected left knee disability in accordance with the current disability questionnaire.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail. 

With respect to range of motion testing, this information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and in comparison with the right knee, consistent with 38 C.F.R. § 4.59 as interpreted in Correia, supra.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

The examiner must provide an explanation for any opinion(s) expressed and specifically discuss the occupational effects of the left knee disability.

3.  Then, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




